DETAILED ACTION
This communication is responsive to the amendment filed December 20, 2021. Applicant has amended claims 26, 33, and 40.  It is respectfully submitted that applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Claims 26-45 are pending and presented for examination under the pre-AIA  first to invent provisions, of which claims 26, 33, and 40 are in independent form.

Response to Arguments
Applicant’s arguments filed December 20, 2021 have been fully considered but they are moot in view of the new ground(s) of rejection. Although the Double Patenting rejection is withdrawn due to the new limitations, however, the new limitation is not supported by the specification and also unclear (see 112 rejections).  Regarding applicant’s argument, Examiner respectfully disagrees.  

Allowable Subject Matter
Claims 26, 33 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 (pre-AIA ), first and 2nd paragraphs, set forth in this Office action.  The allowable subject matter is directed to the unsupported limitations as explained in the 112 rejection section below.  The closest prior arts that teach all limitations except the new limitations are disclosed in the previous Office action dated 09/30/2021.  Other prior arts that teaches previewing link in a message are all having later filing date (see form PTO-892).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 33 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 26, the limitation “....one or more features or images having a threshold level of importance..... generating a preview image of the web page that is a reduced scale representation of the web page based on the one or more features or images of the web page having the threshold level of importance....” is not supported by the specification.  Nowhere in the specification describes a feature or an image having “a threshold level” of importance, there is no any kind of discussion or disclosure of what that “threshold” is, and how is that “threshold level” being determined, the phrase “threshold level” was not even recited anywhere in the specification.  Also, nowhere in the specification describe that the preview image is generated based on feature(s) or image(s) having the threshold level of importance.  Instead, the specification explicitly describes that the preview thumbnail is based on the determining that the instant message includes a link to a web page then the web page corresponding to the link is fetched and then a thumbnail image preview of the web page is generated (see published specification/publication paragraphs 84-87).  In other words, the generation of the preview thumbnail is based on the “link” in the instant message, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 26, the limitation “....one or more features or images having a threshold level of importance..... generating a preview image of the web page that is a reduced scale representation of the web page based on the one or more features or images of the web page having the threshold level of importance....” is unclear.  First, what is that “threshold level” and how is that “threshold level of importance” of a feature or an image being determined?  Also, what deems “important” is very subjective and can vary from person to person.  Second, how does “threshold level of importance” of the feature(s) or image(s) generate a preview image?  The limitation does not make much sense. Dependent claims 27-32, 34-39, 41-45 are rejected by virtue of their dependence on their rejected parent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174